DETAILED ACTION
Response to Amendment
Claims amendment filed on 02/03/2022 does not raise 101 rejection because the claims limitation is integrated into a practical application of reducing authentication time by selecting a limited number of stored biometrics data, based on time, to compare/match user’s biometric information with.

 				REASONS FOR ALLOWANCE
2.	Claims 1-21 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
3.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: FUJIWARA et al. (Pub. No. US 20180262336) and KAMAKURA (Pub. NO. US 20120291111).
The prior arts in the records alone or in combination fail to teach, acquiring a first biometrics information group (includes biometrics information on plurality of reservation persons, and it is a subset that is smaller than a registered biometrics information group) from the registered biometrics information group, based on reservation information including a reservation time associated with each of the plurality of reservation persons, and a current time. And match biometrics information on a person detected from an image captured against biometrics information included in the first biometrics information group.
	Independent claims 13 and 14 are allowed for the same reasons as claim 1.
	Dependent claims 2-12, and 15-21 are allowed for being dependent on claims 1 and 14. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				
	   			




	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666